Citation Nr: 0426878	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-15 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety of the reduction of an award of nonservice-
connected pension benefits, effective December 1, 1997.

2.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to June 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Reno, Nevada 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in May 2000 when it was 
remanded for additional development.

In March 2004, a hearing before the undersigned Veterans Law 
Judge was held in Las Vegas, Nevada.  A transcript of this 
hearing is of record.

By various statements received by the RO in 2003, the veteran 
raised the issues of entitlement to service connection for 
numerous disabilities, including chronic obstructive 
pulmonary disease, low back disability, brain tumor, skin 
rash, diabetes and hypertension.  Since these issues have not 
been developed for appellate review, they are referred to the 
RO for appropriate action.


REMAND

With regard to the issue of whether the veteran's nonservice-
connected pension benefits were properly reduced effective 
December 1, 1997, the record shows that the veteran was 
awarded nonservice-connected pension benefits effective March 
1, 1995.  By a letter dated in December 1998, the RO notified 
the veteran that his pension benefits were retroactively 
reduced, effective December 1, 1997.  According to the 
evidence of record, the reduction was ordered following an 
income verification match (IVM), which revealed that the 
veteran had failed to report his Social Security income 
beginning in 1997.  

After reviewing the evidence of record, the Board notes that 
there is some question as to the exact amount of the 
veteran's countable income at the time his pension was 
reduced.  The Board finds that the RO should contact both the 
Social Security Administration and the veteran and associate 
with the claims files documentation substantiating or 
clarifying the reduction of pension.  Specifically, the RO 
should verify both the veteran's countable income and any 
deductible medical expenses for the years 1997 and 1998.  The 
Board also finds that, if the IVM folder is still available, 
the RO should forward it to the Board.  

With regard to the issue of entitlement to SMP based on the 
need for the regular aid and attendance of another person, 
the Board notes that the veteran most recently underwent a VA 
aid and attendance examination in October 1998; thereafter, 
he failed to report to scheduled VA aid and attendance 
examinations in 2001.  However, during a March 2004 travel 
Board hearing, the veteran stated that his medical condition 
had gotten worse.  Specifically, he stated that he was having 
more problems with his eyes.  He also stated that he was 
unable to use his left hand and had difficulty using his 
right hand because of neurological problems; he indicated 
that VA doctors were going to evaluate this disability in 
March 2004.  Therefore, up-to-date treatment records should 
be obtained and additional examination is warranted.

The veteran is hereby advised that failure to report for any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  See 38 C.F.R. § 3.655 (2003).  If the veteran 
does not report for the scheduled examination, the RO must 
obtain and associate with the claims files copies of any 
notification(s) of that examination sent to him and his 
representative.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C., for the following actions:   

1.  The RO should contact the Social 
Security Administration and the veteran 
and associate with the claims files 
documentation substantiating or 
clarifying the information that led to 
the pension reduction in this case.  
Specifically, the RO should verify both 
the veteran's countable income and any 
deductible medical expenses for the years 
1997 and 1998.

2.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to either submit or 
provide the information and authorization 
necessary for the RO to obtain on his 
behalf any medical records, not already 
associated with the claims folders, 
pertaining to treatment or evaluation 
since 2003.

3.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records.  If any requested 
records are unavailable, or the search 
for such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims 
files, and the veteran so notified.

4.  Thereafter, the RO should arrange for 
a VA examination by an examiner with 
appropriate expertise to determine 
whether the veteran meets the 
requirements for SMP based on the need 
for regular aid and attendance of another 
person.  The veteran should be properly 
notified of the date, time and place of 
the examination in writing, and informed 
of the consequences of his failure to 
appear without good cause.  The claims 
files, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examination report should contain 
sufficient information to determine 
whether it is at least as likely as not 
that the veteran is in need of regular 
aid and attendance, that is, if he is 
helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person.  The criteria for 
establishing the need for aid and 
attendance include consideration of 
whether the veteran is blind or is so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less; or whether 
the veteran is a patient in a nursing 
home because of mental or physical 
incapacity; or whether the veteran 
establishes a factual need for aid and 
attendance under the criteria set forth 
under 38 C.F.R. § 3.352(a) (inability to 
dress/undress, or to keep ordinarily 
clean/presentable; frequent adjustment of 
special prosthetic/orthopedic appliances 
requiring the aid of another; inability 
to feed herself; inability to attend to 
wants of nature; or incapacity, physical 
or mental, that requires assistance on a 
regular basis to protect from 
hazards/dangers incident to daily 
environment). 

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
files copies of all notice(s) of the 
examination sent to him and his 
representative.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal on a de 
novo basis, in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue to the veteran a 
Supplemental Statement of the Case and 
afford him the appropriate opportunity 
for response thereto.  

7.  Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if otherwise in order.  
The RO should also forward to the Board 
the veteran's IVM folder along with the 
claims files.  If for some reason the IVM 
folder is unavailable, the RO should so 
state that fact and the reason therefor 
for the record.  The RO's attention is 
directed to VA General Counsel's Opinion, 
dated November 14, 1995, VAOPGCADV  29-
95, for the authority of the Board to 
review the folder and for guidelines to 
be implemented in the safeguarding of the 
IVM folder in its transmittal to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




